                    NITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION



UNITED STATES OF AMERICA

VS.                                      CASE NO: 2:18-cr-20-FtM-29MRM

MIGUEL MCSWAIN


                               OPINION AND ORDER

       On July 30, 2018, United States Magistrate Judge Mac R. McCoy

submitted a Report and Recommendation (Doc. #52) to the Court

recommending that Defendant’s Motion to Suppress Evidence (Doc.

#20) be granted in part and denied in part.             The United States’

Objections (Doc. #60) and defendant’s Objections (Doc. #61) were

both filed on August 27, 2018.         The undersigned heard oral argument

on October 2, 2018.       On October 5, 2018, with the permission of

the Court, the United States filed a Supplemental Objection (Doc.

#67) and defendant filed a Supplemental Briefing on Suppression of

Client Identification (Doc. #68).          The United States’ Response In

Opposition to Defendant’s Supplement Briefing (Doc. #72) was filed

on October 19, 2018.

       For the reasons set forth below, the Court accepts in part

and rejects in part the Report and Recommendation; sustains in

part and overrules in part defendant’s objections; and sustains in

part    and   overrules   in    part    the   United   States’   objections.
Defendant’s Motion to Suppress Evidence (Doc. #20) is granted in

part as set forth below, and is otherwise denied.

                                    I.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.          28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).     A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations    to   which   objection   is   made.”   28    U.S.C.   §

636(b)(1).    See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).      This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”        Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990)(quoting H.R. Rep.

No. 94-1609, 94th Cong., 2nd Sess, reprinted in 1976 U.S.C.C.A.N.

6162, 6163).      The district judge reviews legal conclusions de

novo, even in the absence of an objection.        See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).           A district

court may not reject the credibility determinations of a magistrate

judge without personally rehearing disputed testimony from the

witness.    Powell, 628 F.3d at 1256-58.




                                  - 2 -
                                       II.

     The Court will discuss the sequence of events, its factual

findings as to those events, and its legal conclusions.            The Court

accepts and adopts the “Summary of the Evidence” and the “Factual

Summary” set forth in the Report and Recommendation (Doc. #52, pp.

1-9), as supplemented by the additional facts set forth below.

Other portions of the Report and Recommendation are discussed

separately.

     A. Traffic Violation and Abbreviated Pursuit of Camry

     On August 9, 2017, Officer Zachary Ross and Officer Brandon

Birch,   members   of   the   Gang   Suppression    Unit,   were   on   patrol

together in a marked City of Fort Myers police car.                 At about

12:30 p.m., the officers observed a white Toyota Camry fail to

stop for a stop sign as it made a right-hand turn.            Both officers

had a clear look at the driver of this vehicle, but did not

recognize the person.         The officers attempted to make a traffic

stop, but the vehicle accelerated at a high rate of speed.              After

a 20-30 second chase with lights and siren activated, the officers

terminated pursuit for safety reasons.           Both officers had seen the

vehicle make a turn some distance ahead, so the officers canvased

that area looking for the vehicle.           Within less than a minute, the

officers located the vehicle parked in the driveway at 2991 Douglas

Avenue, a residential duplex.        No one was in or near the vehicle,

and the officers did not see the driver.                Officer Birch was



                                     - 3 -
broadcasting   their   activities   to   other   members   of    the   Gang

Suppression Unit.

     Defendant does not allege any violation of his rights based

on this conduct, and of course, there was none.

     B. Officers’ Entry Onto Property At 2291 Douglas Avenue;
       Seizure of Firearm From Camry

     Officers Ross and Birch parked their police vehicle in the

public street, got out, walked onto the driveway of 2291 Douglas

Avenue, and approached the parked Camry to look for an occupant.

The Camry was parked in the duplex’s driveway, which was adjacent

to an enclosed side yard shared by the two units of the duplex.

Officer Ross opened the Camry’s door, looked into the interior of

the vehicle, and observed a firearm located between the driver’s

seat and the glovebox.    Officer Ross seized the firearm from the

interior of the vehicle, and Officer Birch photographed the firearm

and secured it.     Because no one was seen at or near the Camry,

other officers were called, including a K-9 unit.           Three other

officers (canine Officer William Schulte, Officer Jari Sanders,

and Officer Walter Mickey) arrived at the property.             An officer

called the police dispatcher about the Camry, and was informed

that the vehicle had been reported stolen.

     (1)   Fourth Amendment Violations

     The entry onto the private property at 2291 Douglas Avenue,

the opening of the Camry door, the observation of the firearm in




                                - 4 -
the vehicle, and the seizure of the firearm from the interior of

the vehicle were illegal.     Collins v. Virginia, 138 S. Ct. 1663,

1671 (2018).

     (2)     Defendant’s Standing To Challenge This Police Conduct

     Defendant McSwain, however, does not challenge this police

conduct, and indeed has no right to do so.       It is undisputed that

defendant had no legitimate expectation of privacy in the Camry or

its contents, i.e., he has no “standing” to challenge the police

conduct relating to the vehicle.

     In the Fourth Amendment context, “standing” is a concept which

“is not distinct from the merits and ‘is more properly subsumed

under substantive Fourth Amendment doctrine.’”           Byrd v. United

States, 138 S. Ct. 1518, 1530 (2018) (quoting Rakas v Illinois,

439 U.S. 128, 139 (1978)).         “The concept of standing in Fourth

Amendment cases can be a useful shorthand for capturing the idea

that a person must have a cognizable Fourth Amendment interest in

the place searched before seeking relief for an unconstitutional

search. . . .”     Byrd, 138 S. Ct. at 1530.       A cognizable Fourth

Amendment    interest   requires    that   defendant   have   a   personal

legitimate expectation of privacy in the item or area searched or

seized.     Byrd, 138 S. Ct. at 1526; Rakas, 439 U.S. at 144 n.12.

The Court adopts the general legal principles set forth in the

Report and Recommendation at Doc. #52, pp. 10-11.




                                   - 5 -
     Defendant told the officers at the scene that he had not been

in the Camry, and testified at the suppression hearing that he was

not the driver of that vehicle.          Despite the Magistrate Judge’s

finding to the contrary, defendant continues to maintain that

position.     (Doc. #68, p.5, n.2.)         Additionally, the Camry had

been stolen, and defendant asserts no interest in the vehicle or

its contents.      Further, being charged with possession of the

firearm which had been found in the vehicle is insufficient to

create a reasonable expectation of privacy and confer standing.

Rakas, 439 U.S. at 133-34 (“A person who is aggrieved by an illegal

search and seizure only through the introduction of damaging

evidence secured by a search of a third person’s premises or

property    has   not   had   any   of   his   Fourth   Amendment   rights

infringed.”); Alderman v. United States, 394 U.S. 165, 174 (1969).

Thus, even though this police conduct was unlawful, it did not

infringe on defendant’s Fourth Amendment rights.          Therefore, the

firearm and photographs of the firearm located in the vehicle are

not subject to suppression.

     C. Officers’ Entry Into Shared Side Yard And Approach to Unit
        A; Compelled Exit of Occupants; Identification of
        Defendant

     Officers determined from the neighbor in Unit B that the Camry

belonged to the people in Unit A; that Rodjay Jackson, a/k/a Gator

(hereinafter Rodjay) lived in Unit A; and that Rodjay was not in

Unit B.     Officer Ross stated at the scene that there was a good



                                    - 6 -
chance Rodjay was in Unit A of the duplex.            While remaining on the

property outside the gated area, officers pulled up Rodjay’s image

from the Sheriff’s Office warrants database.              After viewing the

picture, Officer Ross stated multiple times that he was 100%

certain that Rodjay had been the driver of the Camry.                 Officer

Birch, however, did not believe from the photo that Rodjay was the

person driving the Camry.          Officer Birch was previously familiar

with Rodjay, and believed Rodjay was not the driver.                  Officer

Birch told other officers at the scene that they could identify

the driver if they saw him because they had obtained a good look

at the driver.

       Officers then opened a gate to the side yard shared by both

units of the duplex, approached the front and back doors of Unit

A, and attempted to get Rodjay and the other occupants to leave

the duplex.      Among other things, the officers, with weapons drawn,

set up a perimeter around the duplex, loudly knocked on the door

and    told    the   occupants   the   house   was   surrounded,   and loudly

requested that Rodjay come out with his hands up because the

officers did not want to “send the dog in there.”              (Doc. #49, p.

83.)     One officer announced that the officers would not leave

until Rodjay came out.           Officer Birch asked Officer Newberry to

bring “the tool” because they were going to breach the door.            (Id.,

p. 85.)       Officers remained just outside the front and back doors

for the entire period until first Rodjay, and then defendant,



                                       - 7 -
eventually exited the unit.               During this time period, four more

police officers arrived at the property (for a total of at least

nine officers).          Officers repeatedly told Rodjay to come out of

the duplex.        It is clear, and undisputed by the officers, that

they were attempting to get the occupants of Unit A to exit the

building   because,        with   the     exception   of   Officer      Birch,    they

believed Rodjay had been the driver of the Camry.

     Officers       had    learned      that   Elizabeth      McIntosh,    who     was

personally known to some of the officers, was the owner of Unit A.

Officers unsuccessfully attempted to contact her for the key so

she could open the door and they would not have to smash the door,

because the officers were “coming in.”                     (Id., p. 56.)           Ms.

McIntosh     was    identified       as    Rodjay’s   mother,     and    both     were

identified as convicted felons.

     About fifteen minutes after the first officers arrived, and

while the officers were still trying to get the occupants out of

Unit A, Ms. McIntosh arrived to get some work clothes from her

residence.         Ms.     McIntosh       described    the     duplex     as     being

“surrounded”       by    officers.        Officer   Sanders    falsely     told    Ms.

McIntosh that Rodjay had been driving the stolen vehicle and that

officers watched him run from it.                 Ms. McIntosh did not believe

this, and told the officers that the driver was someone else in

the apartment.          Ms. McIntosh also told the officers that she was

on probation and did not want to go to jail.



                                          - 8 -
       Officer Birch again told Rodjay to open the door because his

mother was present and was going to open the door for police, and

that the “gig’s up.”     Ms. McIntosh called the occupants inside the

apartment on her cell phone, and loudly instructed Till (Rodjay’s

girlfriend) to open the door.          The door was eventually opened,

Till and Rodjay came out together, and Rodjay was handcuffed.           Ms.

McIntosh told the officers that someone else was inside the unit,

and Officer Sanders told Ms. McIntosh to tell the person to come

out.    Ms. McIntosh told Till to tell defendant to come outside;

Till went back inside the unit and did so, and defendant came out

of the unit.     No officer ever crossed the threshold of the door,

entered the unit, or searched inside the unit.

       Rodjay   was   briefly    detained   while   handcuffed,   but   the

officers quickly determined that he was not the person they saw

driving the Camry.     When defendant exited the unit, Officers Ross

and Birch identified him as the Camry’s driver, and defendant was

arrested and handcuffed.        Officer Ross was now sure defendant (not

Rodjay) had been the driver, and felt he had been misled by the

hair depicted in Rodjay’s booking photograph.          Once Officer Ross

saw defendant in person, he immediately had no doubt that defendant

had been the driver.      Officer Birch told defendant he was going

to jail because he had been in the Camry, and defendant responded

that the was not in the car at all.          Defendant was arrested for




                                    - 9 -
fleeing and eluding and possession of a firearm, and taken to the

police station.

     (1)     Fourth Amendment Violation

     It is undisputed that the officers had no search warrant.

Defendant asserts that the officers’ approach to Unit A and their

subsequent conduct violated the “knock and talk” exception to the

warrant requirement of the Fourth Amendment.       As the Report and

Recommendation stated, the government did not necessarily contest

this point, but argued that no evidence should be suppressed under

the exclusionary rule.    (Doc. #52, p. 28.)

     The “knock and talk” exception allows officers to “do no more

than any private citizen might do.”       Kentucky v. King, 563 U.S.

452, 469 (2011).     Police have an owner’s implied permission to

“approach the home” and knock as long as the scope of the activity

is limited to the usual purpose of such citizen conduct.     Florida

v. Jardines, 569 U.S. 1, 8 (2013); United States v. Maxi, 886 F.3d

1318, 1326-28 (11th Cir. 2018).    There is an implicit license to

“approach a home by the front path, knock promptly, wait briefly

to be received, and then (absent invitation to linger longer)

leave.”    Jardines, 569 U.S. at 8.       The Court adopts the legal

principles set forth in the Report and Recommendation at Doc. #52,

pp. 29-31.

     The Report and Recommendation found that the conduct of the

officers clearly exceeded the scope of a proper knock and talk



                               - 10 -
encounter, and violated the Fourth Amendment.             (Doc. #52, pp. 31-

32.)     The Report and Recommendation found that the officers were

essentially “an armed battalion” which “launch[ed] a raid” on Unit

A.      (Id., p. 31.)        At oral argument before the undersigned,

counsel for the United States acknowledged that the police conduct

was    not   within   the    proper   parameters   of   the   knock   and   talk

exception, and did violate the Fourth Amendment before defendant’s

exit.    (Doc. #73, p. 40.) The Court fully agrees with and adopts

the conclusion of the Report and Recommendation that the officers’

conduct clearly exceeded the proper scope of a knock and talk

encounter and violated the Fourth Amendment.

       (2)   Defendant’s Standing to Challenge Police Conduct

       While both parties now agree, and the Court concurs, that a

Fourth Amendment violation occurred, the more problematic issue is

whether defendant has standing to challenge this police conduct.

The Court finds that defendant has standing to challenge the police

conduct in and near the areas of ingress and egress of Unit A,

regardless of his status as an overnight guest.           The Court declines

to accept the more expansive standing recommended by the Report

and Recommendation, or its reliance on defendant’s status as an

overnight guest.

       The   Report    and     Recommendation      essentially    found     that

defendant had been an overnight guest in Unit A on the night of

August 8, 2017; had left Unit A sometime the next morning; was



                                      - 11 -
driving the Camry the next afternoon; fled from the police while

driving the Camry; and had returned to Unit A and entered it

shortly before the arrival of the police.          (Doc. #52, pp. 12-19.)

The Report and Recommendation found that defendant’s status as an

overnight guest on August 8 gave him standing to challenge the

police conduct in the shared side yard of the duplex, which it

refers to as “the curtilage,” at the time of his August 9 arrest.

(Doc. #52, p. 19.)     See also id. at 25 (“Defendant has standing

to contest entry on the curtilage due to his status as an overnight

guest.”).   “Defendant has a legitimate expectation of privacy on

the curtilage of the duplex” and “therefore, has standing to

contest the police action here.”        (Id. at 27.)          The Report and

Recommendation made this determination despite recognizing that

(1)   defendant   offered   no   argument   that   he   had    a   legitimate

expectation of privacy in the shared side yard, (2) defense counsel

specifically stated at the suppression hearing that defendant was

not asserting that he had a reasonable expectation of privacy in

the shared yard (but only at and near the ingress and egress areas

of the unit), and (3) there was an absence of any clear binding

authority on the issue of defendant’s continued status as an

overnight guest after leaving and returning to a premise.             (Id.)

      The Court finds that defendant has standing to challenge the

police conduct at and near the ingress/egress areas of Unit A,

regardless of whether his status as an overnight guest continued



                                  - 12 -
through the time of his arrest.          As a result, and as discussed

below, the Court finds that it is unnecessary to determine whether

defendant maintained his status as an overnight guest through the

time of his arrest, or whether he has standing as to other areas

which    may   be   considered   curtilage.   The    Court   rejects   those

portions of the Report and Recommendation which find standing to

challenge conduct beyond the areas of ingress/egress of Unit A.

        The Court accepts the credibility findings set forth in the

Report and Recommendation, and agrees with the factual finding

that defendant was an overnight guest at Unit A on August 8, 2017.

A defendant’s “status as an overnight guest is alone enough to

show that he had an expectation of privacy in the home that society

is prepared to recognize as reasonable.”       Minnesota v. Olson, 495

U.S. 91, 96–97 (1990).       A reasonable expectation of privacy in a

home has been extended to include its curtilage, i.e., the area

“immediately surrounding and associated with the home.”            Florida

v. Jardines, 569 U.S. 1, 6-7 (2013). See also Collins v. Virginia,

138 S. Ct. 1663, 1670-71 (2018); United States v. Dunn, 480 U.S.

294, 300-03 (1987).

        It is not clear that defendant’s status as an overnight guest

continued after he left Unit A and returned some time later but

neither the parties nor the Report and Recommendation cite any

binding authority on this issue, and the Court need not resolve

the issue in order to resolve this case.            The Court assumes for



                                   - 13 -
purposes of the motion that defendant’s status as an overnight

guest did not continue after he left the unit, even though he later

returned.    The Court therefore declines to accept the Report and

Recommendation’s determination to the contrary at Doc. #52, pp.

15-19.      Regardless,   defendant   has   standing   to   challenge   the

conduct of the officers at and near the areas of ingress and egress

of Unit A – the only areas to which defendant has ever claimed a

legitimate expectation of privacy.

     The police conduct at and near the areas of ingress and egress

of Unit A may be challenged by defendant because it directly

affected his own person, regardless of whether he then retained

the status as an overnight guest.     The conduct of the police caused

defendant to exit a residential unit so officers could look at him

and, having done so, arrest him.       Whether viewed as a search 1, a

seizure 2, or both, such conduct may clearly be challenged by the

person who is directly impacted by it.        Thus, for example, a mere

passenger of a vehicle normally lacks standing to challenge the

search of the vehicle, Rakas, 439 U.S. at 148-49; United States v.




     1 A search occurs when an officer moves an object in order to
obtain a closer view of it. Arizona v. Hicks, 480 U.S. 321, 324
(1987).
     2 “A person is seized by the police and thus entitled to
challenge the government’s action under the Fourth Amendment when
the officer, ‘by means of physical force or show of authority’
terminates or restrains his freedom of movement.”     Brendlin v.
California, 551 U.S. 249, 254 (2007).



                                 - 14 -
Dixon, 901 F.3d 1322, 1338-39 (11th Cir. 2018), but has standing

to challenge the stop of the vehicle because the stop directly

impacts the passenger’s own person. Brendlin v. California, 551

U.S. 249 (2007).     Similarly, while a mere passenger generally may

not challenge the search of the vehicle, he may challenge the

search of his own property which is within the vehicle.             United

States v. Barber, 777 F.3d 1303, 1305 (11th Cir. 2015); United

States v. Delgado, 903 F.2d 1495, 1502 (11th Cir. 1990).

     Here, the actions of the police caused defendant to exit the

unit, which resulted in observation of him by the officers, their

determination that he had been the driver of the Camry, and his

arrest.     Thus, defendant has standing to challenge the police

conduct at and near the areas of ingress and egress of Unit A. 3

     (3)     Whether Evidence Should Be Suppressed

     The Report and Recommendation found that despite the Fourth

Amendment violation, and defendant’s standing to challenge the

police conduct, suppression of evidence was not required because

the exclusionary rule did not apply.        (Doc. #52, pp. 33-38.)      The

Report     and   Recommendation   found    that   “[i]n   order   for   the

exclusionary rule to apply, the violation must be the but-for cause


     3 Although the Court declines to accept the Report and
Recommendation’s standing analysis at Doc. #52, pp. 19-27, the
Court agrees, and therefore accepts and adopts, the Report and
Recommendation’s determination that defendant’s status as a
probationer does not undermine his standing as to the areas in and
near the ingress and egress of Unit A. (Doc. #52, pp. 27-28.)



                                  - 15 -
of the evidence obtained. Hudson v. Michigan, 547 U.S. 586, 592

(2006).” (Doc. #52, p. 33.)            The Report and Recommendation further

found that the knock and talk violation “did not produce the

contested evidence” because “defendant did not come outside in

response to the officers’ actions.”                (Id. at 34.)          Rather, the

Report and Recommendation found “it is clear that Defendant came

outside only in response to the actions of Ms. McIntosh and Till.”

(Id.   at    35.)       “Thus,   the   evidence    shows    that       Defendant     was

eventually arrested, not based on the actions of law enforcement,

but rather through the actions of Ms. McIntosh and Till.                            As a

result, the actions of law enforcement are not the but-for cause

of the contested evidence.”            (Id.)     The Report and Recommendation

further found that neither Ms. McIntosh or Till were acting as

government agents.         (Id. at 35-36.)

       The Court declines to accept the Report and Recommendation’s

determination that the exclusionary rule did not apply to the facts

of this case.       Rather, the Court finds that the violations of the

Fourth      Amendment     by   the   officers    were     the    but-for   cause      of

defendant’s exit from Unit A, and that the exclusionary rule

requires suppression of certain evidence.

       (a)    Exclusionary Rule

       Ordinarily, evidence obtained in violation of an individual's

rights      under   the   Fourth     Amendment     “may    not    be    used   by    the

government in a subsequent criminal prosecution.”                      United States



                                        - 16 -
v. Martin, 297 F.3d 1308, 1312 (11th Cir. 2002).                   This exclusionary

rule is a judicially created remedy designed to deter future Fourth

Amendment violations.             Utah v. Strieff, 136 S. Ct. 2056, 2061

(2016); Davis v. United States, 564 U.S. 229, 236-37 (2011).                       “The

exclusionary rule encompasses both the primary evidence obtained

as a direct result of an illegal search or seizure and, . . .

evidence     later       discovered     and   found     to   be   derivative     of   an

illegality,        the    so-called      ‘fruit    of    the      poisonous     tree.’”

Strieff, 136 S. Ct. at 2061 (citation omitted); Davis, 564 U.S. at

232.

       But   the    existence      of    a    Fourth    Amendment     violation       and

defendant’s standing to assert the violation “does not necessarily

mean that the exclusionary rule applies.”                         Herring v. United

States, 555 U.S. 135, 140 (2009).                 See also Maxi, 886 F.3d at

1327-28.      Even when the Fourth Amendment violation is the “but-

for” cause of obtaining evidence, it is “applicable only . . .

where its deterrence benefits outweigh its substantial social

costs.”      Hudson v. Michigan, 547 U.S. 586, 591-92 (2006 (citation

omitted)).       See also Strieff, 136 S. Ct. at 2059 (“even when there

is a Fourth Amendment violation, this exclusionary rule does not

apply     when     the    costs    of    exclusion      outweigh      its     deterrent

benefits.”)        “Suppression of evidence . . . has always been our

last resort, not our first impulse.”               Strieff, 136 S. Ct. at 2061.




                                         - 17 -
       (b)     Police Conduct Was But-For Cause

       The    Report    and      Recommendation       correctly   stated      that   the

exclusionary rule applies only if the Fourth Amendment violation

is the but-for cause of obtaining the evidence.                   Hudson, 547 U.S.

at 592 (“Our cases show that but-for causality is only a necessary,

not    a     sufficient      condition       for     suppression.”)      The    Fourth

Amendment violation in Hudson - failing to comply with the knock

and announce rule in the execution of a search warrant – was not

the but-for cause because the officers would have executed the

warrant and found the evidence whether or not the announcement

requirement was satisfied.             Id.     See also Maxi, 886 F.3d at 1328.

The same cannot be said here because the constitutional violations

of    the    officers     resulted     in     the    production   of    evidence     not

otherwise available.

       Had the officers done what the law required, they would have

approached      Unit    A,       knocked,    waited    a   reasonable    time    for   a

response, and when none came, left.                    That is obviously not what

the officers did in this case.                    Without a search warrant or any

other legal authority, and without probable cause as to defendant

McSwain, the officers essentially laid siege to Unit A until all

occupants exited the premises.                To accomplish their stated intent

of compelling Rodjay and all other occupants to exit Unit A, the

officers      utilized       a    number     of     strategies:       Armed    officers

surrounded the property, particularly the areas of ingress and



                                            - 18 -
egress; officers loudly knocked on the door and demanded the

occupants exit the premises; officers threatened to send a dog

into the unit if the occupants failed to exit; an officer falsely

told Ms. McIntosh that her son had been seen driving the stolen

Camry and had been seen leaving the Camry; and an officer told Ms.

McIntosh to have Rodjay exit the premises so they would not have

to send a dog in or use a tool to break in.      The fact that Ms.

McIntosh, a person on probation who had been lied to by an officer

as to her son’s conduct, acquiesced to the officer’s request does

not relieve the officers from being the “but for” cause of the

conduct.   The Fourth Amendment is not nearly so anemic as to allow

the conduct in this case to summarily evade consideration of

suppression of evidence as a deterrence to future misconduct.

     (c)   Applicability of Exclusionary Rule

     Whether the exclusionary rule applies depends on a cost-

benefit analysis that takes into account the deterrent value served

by suppression and “the substantial social costs generated by the

rule.” Davis, 564 U.S. at 237.   “For exclusion to be appropriate,

the deterrence benefits of suppression must outweigh its heavy

costs.” Id.

           [T]he deterrence benefits of exclusion vary
           with the culpability of the law enforcement
           conduct at issue. [ ] When the police exhibit
           “deliberate,”    “reckless,”   or    “grossly
           negligent” disregard for Fourth Amendment
           rights, the deterrent value of exclusion is
           strong and tends to outweigh the resulting



                              - 19 -
           costs. [ ] But when the police act with an
           objectively “reasonable good-faith belief”
           that their conduct is lawful, [ ] or when their
           conduct involves only simple, “isolated”
           negligence, [ ] the “‘deterrence rationale
           loses much of its force,’” and exclusion
           cannot “pay its way.”

Davis, 564 U.S. at 238 (internal citations omitted).

           To trigger the exclusionary rule, police
           conduct must be sufficiently deliberate that
           exclusion can meaningfully deter it, and
           sufficiently culpable that such deterrence is
           worth the price paid by the justice system. As
           laid out in our cases, the exclusionary rule
           serves to deter deliberate, reckless, or
           grossly   negligent   conduct,   or  in   some
           circumstances     recurring    or     systemic
           negligence.

Herring, 555 U.S. at 144.

      Here, the conduct of the officers at Unit A rose to this

level.     The   conduct   was   clearly    deliberate,      and    therefore

exclusion of evidence can meaningfully serve as a deterrent.

Additionally, because the conduct was abundantly culpable from the

time of the entry onto the property, deterrence is worth the

admittedly high cost of suppression of evidence.                   The police

conduct in this case is a far cry from those fact patterns where

the Supreme Court has not applied the exclusionary rule despite a

Fourth Amendment violation.      E.g., United States v. Leon, 468 U.S.

897   (1984)   (officers   objectively     reasonable   in     reliance    on

subsequently invalidated search warrants); Illinois v. Krull, 480

U.S. 340 (1987) (officers objectively reasonable in reliance on




                                 - 20 -
subsequently invalidated statutes); Arizona v. Evans, 514 U.S. 1,

(1995) (officers objectively reasonable in reliance on inaccurate

clerk    of    court   records);       Herring,         555   U.S.   at    135       (officers

objectively      reasonable       in    reliance         on   negligently        maintained

police records); and Davis, 564 U.S. at 247 (officers objectively

reasonable      in     reliance    on        a     subsequent      change       in    binding

precedent).

      (d)      Application of Exclusionary Rule

      Defendant’s Person:          As a preliminary matter, the Court does

not   read     defendant’s      argument          to    suggest    that    he    may    avoid

indictment because his person must be suppressed.                           If defendant

is seeking to suppress his person, that portion of the motion is

denied.

      It is well established that a defendant’s person will not be

suppressed even if he was seized in violation of the Fourth

Amendment.       United States v. Crews, 445 U.S. 463, 474 (1980)

(“Insofar as respondent challenges his own presence at trial, he

cannot      claim    immunity     from           prosecution      simply    because       his

appearance in court was precipitated by an unlawful arrest. An

illegal arrest, without more, has never been viewed as a bar to

subsequent prosecution, nor as a defense to a valid conviction.”);

I.N.S.    v.    Lopez-Mendoza,         468       U.S.   1032,     1039    (1984)(body      or

identity of defendant in criminal or civil proceeding is never

itself suppressible as a fruit of an unlawful arrest, even if



                                         - 21 -
unlawful arrest, search, or interrogation occurred).                 While the

Eleventh Circuit held this portion of Lopez-Mendoza was dicta as

to   criminal    prosecutions,   it   nonetheless      did   “hold   that   the

exclusionary rule does not apply to evidence to establish the

defendant's identity in a criminal prosecution.”                United States

v. Farias-Gonzalez, 556 F.3d 1181, 1189 (11th Cir. 2009).

      Identification of Defendant Upon Exiting Unit A:               Defendant

seeks to suppress the identification of him by the officers at the

scene upon his compelled exit from Unit A.          The Court agrees that

these identifications at the scene must be suppressed as the

primary evidence obtained as a direct result of the unlawful police

conduct   (although,       as   discussed    at   oral       argument,   cross

examination may otherwise open the door to their admission).

      Other     “Fruits”   of   Unlawful    Conduct:         Defendant   seeks

suppression of additional evidence as the fruit of the Fourth

Amendment violations, including statements made by defendant upon

exiting Unit A, the interview at the police station, the buccal

swab and its test results, and other identifications of defendant

by the officers.      Whether these items are indeed fruits of the

poisonous tree has not been the focus of the motion or hearings,

and at oral argument the government requested an opportunity to

supplement its memoranda and/or testimony if the Court rejected

the Report and Recommendation and found suppression was necessary.

The Court will grant the government’s request and schedule a



                                   - 22 -
hearing/oral argument on the issues of what other evidence should

be suppressed as a result this Opinion and Order.

     D. Independent Challenge to Buccal Swab

     Defendant seeks to suppress the buccal swab (and its test

results) on free-standing grounds independent of the events at

Unit A.   The Report and Recommendation recommended this aspect of

the motion be granted, and the swab and test results suppressed.

(Doc. #52, pp. 38-45.)   For the reasons set forth below, the Court

declines to accept this portion of the Report and Recommendation.

The Court finds that, under the circumstances of this case, taking

the buccal swab did not violate the Fourth Amendment, and that

suppression is therefore not required independent of the events at

Unit A.

     Defendant was taken to the police station, where a buccal

swab was taken without a search warrant or defendant’s consent.

The testimony of the officers was clear that the buccal swab was

taken pursuant to a Florida statute and for investigative purposes,

i.e., to compare with any DNA which may be found on the firearm

seized from the Camry.    Defendant seeks to suppress the buccal

swab and its test results because it was obtained in violation of

Fla. Stat. § 943.325(13)(b) and the Fourth Amendment of the U.S.

Constitution.   (Doc. #20, pp. 5-6.)

     There is no doubt that the taking of the buccal swab in this

case was a “search” within the meaning of the Fourth Amendment.



                              - 23 -
Maryland v. King, 569 U.S. 435, 446 (2013).                    Additionally, the

taking of a buccal swab in this case was subject to Fla. Stat. §

943.325.    The Court addresses the Florida statute first.

     A Florida statute requires any “qualifying offender” who is

arrested in Florida to submit a DNA sample to a department-

designated facility.         Fla. Stat. § 943.325(7)(a).          This DNA sample

must be submitted at the time the person is booked in a jail,

correctional      facility,    or     juvenile     facility.         Fla.    Stat.   §

943.325(7)(b) (“Arrested qualifying offenders must submit a DNA

sample at the time they are booked into a jail, correctional

facility,    or    juvenile     facility.”)         See    also      Fla.    Stat.    §

943.325(3)(a) (“Each qualifying offender shall submit a DNA sample

at the time he or she is booked into a jail, correctional facility,

or juvenile facility.”.             A “qualifying offender” includes any

person “[c]ommitted to a county jail” and who is “[a]rrested for

any felony offense or attempted felony offense in this state.”

Fla. Stat. 943.325(2)(g).

     While taking the DNA sample is mandatory under the Florida

statute,    its   use   is   limited.        The   “analyses      of   DNA   samples

collected under this section shall be used only for law enforcement

identification      purposes     or     to   assist       in   the     recovery      or

identification of human remains or missing persons and may not be

used for identification of any medical or genetic condition.”

Fla. Stat. § 943.325(13)(b).            In Maryland v. King, 569 U.S. 435



                                      - 24 -
(2013), the U.D. Supreme Court found that a statute requiring DNA

samples as a matter of routine booking of arrestees did not violate

the Fourth Amendment.

     The officers in this case did not violate the Florida statute

by taking the buccal swab.   The swab was taken during the booking

process of a person arrested in Florida and committed to the jail

for a felony offense.     The statute mandated taking the swab.

While the officer had the additional subjective intent to use the

swab and its test results for investigative purposes in connection

with the firearm, such an intent does not invalidate the taking of

the swab.    Rather, the officer is simply precluded from relying

on the statute as justification for the search.      Thus, the DNA

sample and its testing results may not be used for this type of

investigative purpose or in a criminal prosecution. 4   This means

that some other basis must exist if the government is to be allowed

to introduce this evidence in this case.

     The parties focus on the Fourth Amendment, with defendant

asserting a warrant or consent was required, and the government

asserting the conduct in this case did not violate the Fourth

Amendment.    It has often been held that the touchstone of the


     4 The Court rejects the government’s argument that the
officer’s investigative conduct fell within the authorized use of
“law enforcement identification purposes” within the meaning of
Fla. Stat. § 943.325(13)(b). The issue for the officers wasn’t
whether their arrestee was Miguel McSwain, but whether the arrestee
was connected to the seized firearm.



                              - 25 -
Fourth    Amendment    is       reasonableness.          E.g.,      United    States    v.

Knights, 534 U.S. 112, 118-19 (2001).                   “Under our general Fourth

Amendment approach we examine the totality of the circumstances to

determine whether a search is reasonable within the meaning of the

Fourth    Amendment.        [    ]      Whether    a    search      is   reasonable     is

determined by assessing, on the one hand, the degree to which it

intrudes upon an individual's privacy and, on the other, the degree

to which it is needed for the promotion of legitimate governmental

interests.”       Samson    v.       California,       547   U.S.    843,    848   (2006)

(internal citation omitted).                 The question becomes whether an

officer who takes a warrantless, non-consensual buccal swab of an

arrestee as part of the booking process, but who also has an

investigative motive outside the scope of the use permitted by the

state statute, acts reasonably within the meaning of the Fourth

Amendment.    Under the circumstances of this case, the Court finds

such conduct reasonable under the Fourth Amendment without either

a warrant or consent.

     In Maryland v. King, the U.S. Supreme Court wrote at some

length about taking a buccal swab without a warrant or consent

during a routine booking procedure for serious offenses.                               The

Supreme   Court    determined         that   the   many      legitimate       government

interests    substantially           outweighed    an    arrestee’s       interests     in

prohibiting warrantless, nonconsensual buccal swabs.                         The Supreme

Court concluded:



                                         - 26 -
            Upon these considerations the Court concludes
            that DNA identification of arrestees is a
            reasonable search that can be considered part
            of a routine booking procedure. When officers
            make an arrest supported by probable cause to
            hold for a serious offense and they bring the
            suspect to the station to be detained in
            custody, taking and analyzing a cheek swab of
            the arrestee's DNA is, like fingerprinting and
            photographing, a legitimate police booking
            procedure that is reasonable under the Fourth
            Amendment.

King, 569 U.S. at 465–66.

     King informs, but does not control, this case because this is

a mixed-motive situation, i.e., the officers were performing a

routine booking function but also intended to use the buccal swab

for investigative purposes outside the permitted scope of the state

statute.    While the officers in this case had more than simple

booking in mind, all the observations in King about the taking of

a buccal swab apply to this case as well.          The investigative motive

does not negate the importance of the routine booking aspects, but

it certainly must be considered, and weighs on the need-a-warrant

side of the calculus.

     This case involves a factor which did not appear in King –

here, the arrestee was on probation at the time of the arrest and

booking    for   the    new   offense.   A    probationer   has   a   reduced

expectation of privacy by virtue of his probation status because

the Court “may impose reasonable conditions that deprive the

offender    of   some    freedoms   enjoyed   by   law-abiding    citizens.”




                                    - 27 -
Knights, 534 U.S. at 119; United States v. Yuknavich, 419 F.3d

1302, 1311 (11th Cir. 2005) (even if not a specific condition of

his probation, a reasonable suspicion “of a sufficiently high

probability that criminal conduct is occurring” is still required

to justify an intrusion into one’s privacy).

      Here, the record establishes that defendant was on state

probation at the time of his arrest in this case.                           The Court

therefore applies the balancing test described in Knights and

Yuknavich.     In doing so, the Court concludes that the degree to

which   the   search     is   needed    for     the    promotion     of    legitimate

governmental interests greatly exceeded the degree to which the

search intruded upon the arrestee-probationer’s privacy.                           The

government concedes that the lack of notice that he would be

subject to warrantless DNA searches or recurring DNA samples weighs

against the government in this balancing process.                    (Doc. #60, p.

8.)     The    Court     agrees.        The   Court     also      agrees    with    the

government’s argument that other factors weigh in its favor.                       The

government has a considerable interest in supervising persons on

probation     and    attempting    to    ensure       they   to    not     recidivate.

Defendant’s status of being on probation generally diminished his

expectation    of     privacy   from     those    not    under      post-conviction

supervision.        Additionally, as King noted, obtaining a buccal swab

involves a de minimis physical intrusion.                569 U.S. at 460.          That

being said, the Court makes no determination at this time whether



                                       - 28 -
the buccal swab is otherwise subject to exclusion with the “other

fruits.”   See supra pp. 22-23.

     Accordingly, it is now

     ORDERED:

     1.    The Magistrate Judge’s Report and Recommendation (Doc.

52) is accepted and adopted in part, and rejected in part, as set

forth above.

     2.    Defendant’s Motion to Suppress Evidence (Doc. #20) is

GRANTED IN PART AND DENIED IN PART as set forth above.

     3.    The Clerk of Court shall schedule a supplemental hearing

by separate notice.

     DONE and ORDERED at Fort Myers, Florida, this       14th   day

of November, 2018.




Copies:
Hon. Mac R. McCoy
Counsel of Record
DCCD




                              - 29 -
